Citation Nr: 1547054	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bowel disorder.

5.  Entitlement to an initial, compensable rating for erectile dysfunction.  

6.  Entitlement to an initial, compensable rating for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2010, in pertinent part, the RO granted service connection for erectile dysfunction, with a noncompensable rating (effective April 9, 2009) and special monthly compensation (k) based on anatomical loss of use of a creative organ (effective April 9, 2009).  The RO also denied service connection chronic low back disability (claimed as low back condition).  The RO further denied service connection for PTSD, but expanded that claim to include a claim for major depressive disorder, and granted service connection for major depressive disorder, with a 30 percent disability rating (effective July 23, 2009).  

While the Veteran filed a November 2010 notice of disagreement as to the erectile dysfunction, PTSD, and low back disorder claims, he did not file a notice of disagreement with the grant of service connection for depression or special monthly compensation.  

The Board notes that the Veteran initially claimed service connection for PTSD.  Construing the claim liberally, however, the RO also considered the Veteran's diagnosis of major depressive disorder as part of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  However, as the RO granted service connection for major depressive disorder in the March 2010 rating decision, that issue is not currently before the Board and is not part of the separate claim for service connection for PTSD currently on appeal. 

Since the February 2012 statement of the case as to the erectile dysfunction, PTSD and low back disorder claims, the RO associated additional VA medical records with the Virtual VA claims file.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board is granting service connection for PTSD and remanding the Veteran's other claims.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

Additionally, in a June 2012 decision, the RO, in pertinent part, granted service connection for TBI, with a noncompensable rating (effective July 30, 2010), and denied service connection for hypertension and a bowel disorder.  The Veteran appears to have filed a December 2012 notice of disagreement as to those issues, but the RO has not issued a statement of the case (SOC) as to those claims.

In August 2015, the Veteran testified, solely as to the claimed erectile dysfunction, PTSD, and a low back disorder, during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The issues of entitlement to service connection for a low back disorder, hypertension, and a bowel disorder and for increased ratings for erectile dysfunction and TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving all doubt in favor of the Veteran, PTSD is etiologically related to active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the PTSD claim, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

PTSD Claim

In this case, the Veteran seeks entitlement to service connection for PTSD, which he contends developed due to his combat service in Vietnam.  (August 2015 Board hearing).  The Board notes that the Veteran served in Vietnam and is in receipt of the Combat Infantry Badge.  (DD 214 Form).  

The Board clarifies that the Veteran has already been granted service connection for major depressive disorder.  (March 2010 rating decision).  Also, the evidence associated with the current PTSD claim does not document any other current Axis I diagnosis for which the Veteran has ever claimed service connection.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.303(f).  

Post-service medical records include a diagnosis of PTSD.  In a March 25, 2009 VA medical record, the Veteran's attending physician diagnosed the Veteran with PTSD.  Subsequent VA medical records generally document that the Veteran receives continuous treatment for major depressive disorder and PTSD.

After a December 2009 VA examination, the VA examiner found that the Veteran did not have PTSD, but did find that he had depression secondary to his service-connected prostate cancer (for which the Veteran is already service-connected).

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD. (March 25, 2009 VA medical record and subsequent VA medical records).  

Also, the Board finds that there is credible supporting evidence that the claimed in- service stressor occurred.  As previously noted, the Veteran was awarded the Combat Infantry Badge, which is supportive of and consistent with the circumstances and conditions or hardships reported by the Veteran.  38 U.S.C.A. §1154(b).  

The only question left before the Board is whether there is a link, established by medical evidence, between current symptoms and an in-service stressor.  The March 25, 2009 VA medical provider that diagnosed the Veteran with PTSD noted that the Veteran reported nightmares, flashbacks, and hypervigilance regarding past traumatic combat experiences.  Subsequent VA medical records make similar findings.  While the December 2009 VA examination found that the Veteran did not have PTSD, the Board finds the evidence of record to be at equipoise.  Giving the Veteran the benefit of the doubt, the Board finds that such medical evidence establishes a link between the Veteran's current symptoms and his combat stressors.  As such, the Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that he has had chronic low back pain since service, which developed from performing multiple combat jumps from an air plane, to include developing a hernia from such actions.  (August 2015 Board hearing).  The Board notes that the Veteran served in Vietnam, and is in receipt of the Combat Infantry Badge and the Parachute Badge.  (DD 214 Form).  The Veteran has also claimed that service connection is warranted for hypertension and a bowel disorder.  (November 2010 statement).  The Veteran further contends that an increased rating is warranted for his service-connected erectile dysfunction, to include as due to penis deformity, and for his service-connected TBI.  (November 2010 statement, August 2015 Board hearing, December 2012 notice of disagreement).

In June 2012, the RO, in pertinent part, granted service connection for TBI and denied service connection for hypertension and a bowel disorder.  The Veteran filed a statement, received in December 2012, stating "I Want To Have A Local Hearing."  The Board notes that although such a statement does not specify disagreement with the June 2012 rating decision, the RO stamped the document as a notice of disagreement.  Also, in a February 2013 letter, the RO informed the Veteran that he had filed a December 2012 notice of disagreement.  However, the RO has not issued a statement of the case (SOC) as to the relevant issues of service connection for hypertension and a bowel disorder or an increased rating for TBI.  Therefore, the Board must remand the issues for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further notes that in his December 2012 statement, the Veteran requested a "Local Hearing" for his claimed TBI, erectile dysfunction, PTSD, hypertension, low back disorder, and bowel condition.  As noted above, the Veteran has granted service connection for PTSD, as such no further hearing is necessary as to that claim.  However, as to the remaining issues, the AOJ must provide the requested local hearing for the remaining issues if such a hearing is still desired.

Also, any unassociated VA medical records should be associated with the claims file, to include VA medical records from October 2013 to the present.

As to the claimed erectile dysfunction and low back disorder, the last SOC for those matters occurred in February 2012.  The Board notes, however, that the RO associated additional, relevant VA medical records with the claims file since that SOC.  As the Veteran has not waived his right to have the AOJ initially consider such reports, the Board finds that the claims must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

As to the erectile dysfunction increased rating claim, the more recently associated VA medical records noted above document that the Veteran has undergone an implantation of an inflatable penile prosthesis in June 2013.  However, the Veteran last underwent a genitourinary VA examination in February 2011.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As to the low back disorder claim, the Veteran has not undergone a VA examination to determine the etiology of any currently diagnosed low back disorder, given his report of chronic low back pain since service.  For example, VA medical records document multiple reports of back pain, including X-ray findings of mild degenerative lumbar spondylosis, and later mild degenerative changes.  (December 2008 and August 2013 VA medical records).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ/AMC should verify whether the Veteran still wants the local hearing he requested with his December 2012 statement, for his claimed erectile dysfunction, TBI, hypertension, low back disorder, and bowel condition, and provide such hearing if still desired.  

2.  The AOJ/AMC should obtain all unassociated VA treatment records, to include from the VA Hospital in Charleston, including those dated from October 2013 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ/AMC should provide the Veteran with a SOC regarding the issues of entitlement to service connection for hypertension and a bowel disorder, as well as, for an increased rating for TBI.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

4.  After the above development has been accomplished, the AOJ/AMC should arrange for the Veteran to undergo VA lumbar spine examination by an appropriate medical professional, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the VA examiner designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have a low back disorder?  If so, please note the diagnosed disorder(s).

(b)  Is it at least as likely as not that any diagnosed low back disorder is related to the Veteran's active service?  The examiner should consider the Veteran's report of back pain since service due to performing combat jumps from airplanes.  (August 2015 Board hearing).

(iii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., August 1973)?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  

5.  After obtaining all outstanding records and other record development, the AOJ/AMC should schedule a new genitourinary VA examination to determine the current severity and all manifestations of his service-connected erectile dysfunction.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in examination report if the claims file was reviewed.

In assessing the erectile dysfunction on examination, the examiner should describe current severity and all manifestations, to specifically include whether the Veteran has penis deformity.

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the erectile dysfunction in the final report of the evaluation, such as those impacting daily activities and employment/employability.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate.






6.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


